Citation Nr: 1508876	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from April 1941 to June 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  

The Veteran was provided a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Currently diagnosed skin cancer is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, skin cancer is related to service.  
38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim, no further discussion of the duties to notify and assist is necessary.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Skin Cancer

The Veteran contends that his current skin cancer is due to his active duty service.  Specifically, he states that he served in the Navy for 20 years, and was exposed to the sun without protection for much of that time.  

In support of his claim, the Veteran submitted private treatment records from three physicians who have treated his skin cancer.  A January 2008 note from Dr. A.B.C. shows that the Veteran has a history of multiple skin cancers.  Dr. A.B.C. notes that the Veteran served in the South Pacific and has had extreme sun exposure.  A May 2009 note from Dr. A.B.C. stated, "[the Veteran's] career in the Navy and his reported episodes of severe sunburn is consistent with my experience treating skin cancers.  He is a south Pacific veteran and in my professional opinion his extreme exposure to sun during his Navy career have resulted in him having a much higher incidence of difficult skin cancers than average.  My practice is solely limited to skin cancer.  Patients are referred to me for severe and difficult skin cancers.  [The Veteran] certainly has had severe and difficult skin cancers."

A May 2009 letter from Dr. D.F.M., who has been treating the Veteran's skin cancer since January of 2006, states, "both skin cancers and precancers are known to be due in a large part to exposure to ultraviolet radiation from the sun.  [The Veteran] informs me he is a veteran of the U.S. Navy and he worked on a flight line at which time he was not permitted to wear any type of head gear or covering.  In my opinion all the ultraviolet radiation he has received during his lifetime has probably contributed to his current situation.  I suspect part of it was as a civilian living in south Georgia but another part is related to his Military exposure on the flight line with little or no protection."

A May 2009 letter from Dr. M.F. states, "I am an oncologist.  I have been examining and consulting [the Veteran] for 25 years about sun exposure and skin cancer.  Unfortunately, he has had several surgeries for skin cancer.  Skin cancer is a result of cumulative sun exposure.  He had the predominance of his sun exposure during his twenty years of service in the Navy.  This exposure during service was the major factor in the development of his skin cancers."

The Veteran was provided a June 2012 VA skin conditions examination by a physician's assistant.  The examiner opined that it is less likely than not that skin cancer was caused by active duty service.  The rationale was that "there is no specific mention of photodamaged skin or skin cancer in the service record," and "there is no credible objective evidence that the sun exposure during service was a greater or more significant than the remainder of his total life time non-service sun exposure."  

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed skin cancer is related to sun exposure during service.  

The Board finds that the opinions of Dr. A.B.C., Dr. D.F.M., and Dr. M.F. are probative, as they were based on an accurate factual background, and were based on each physician's knowledge of the Veteran's medical history and condition that was obtained during observation and treatment as the treating physicians.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The opinions were well reasoned and were based on the physician's medical expertise, including Dr. A.B.C.'s expertise as a specialist in oncology.  Id.  Further, the Board finds that the private opinions are more probative than the June 2012 VA examiner's opinion, which was conducted by a physician's assistant who was not a specialist in oncology and had no personal history of treating the Veteran and observing the nature of his skin cancer.  The Board finds that the private opinions discussed above relate currently diagnosed skin cancer directly to in-service extreme sun exposure.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for skin cancer is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for skin cancer is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


